Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, the claim recites that the supply from the high voltage electric power source is cut off in both states i.e. operating state and a stopped state. It is unclear if the applicant meant to have the power cut off in one state and ON in the other state. 
Regarding claims 3-5, claims 3-5 are rejected for their dependency on claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over YMEYAMA (JP2011-000894A) in view of Isogai (2008/0288150). 
Regarding claim 1, UMEYAMA discloses a vehicle system (¶0022, “PIHV-ECU 10”) configured to control a vehicle (¶0022, “control the vehicle”) provided with a vehicle platform (“internal combustion engine and two electric motors”) that includes a drive unit (¶0022, “motor generator 110 and motor generator 120”) configured to drive the vehicle (¶0045, “the electric power generated by the first MG 110 by the driving force of the engine 100”), an auxiliary device not relating to the driving of the vehicle (¶0030, “auxiliary battery”, since the controller connected to the auxiliary battery controls air condition or headlight, it is not related to the driving of the vehicle ), a first controller (¶0026, “PIHV-ECU 10 ”) configured to perform control relating to traveling of the vehicle with respect to the drive unit (¶0026, “ based on a control command according to the depression amount of the accelerator pedal from the PIHV-ECU 10 output via the CAN. 110 and a second MG (Motor Generator) 120 are controlled.”),  a second controller configured to perform control not relating to traveling of the vehicle with respect to the auxiliary device (¶0030, “ CHG-ECU 13, ..  controls the headlight ECU… the air conditioner”), a high-voltage electric power source (¶0046, “The power storage device 150 is a high-voltage battery, ”), with which the drive unit is operable (¶0047, “ Power storage device 150 is connected to buck-boost converter 200 .. connected to first inverter 210 and The second inverter 220 is configured to be applied to the first MG 110 and the second MG 120”) and a low-voltage electric power source (¶0050, “auxiliary batter 20 is a low voltage battery”), which is an electric power source of which voltage is lower than voltage of the high-voltage electric power source (¶0050, “a low-voltage battery of about DC 12 V”, ¶0046, “The power storage device 150 is a high-voltage battery of about 280V DC”) and with which the auxiliary device is operable and the drive unit is not operable (¶0039, “ The shutdown process refers to a process for stopping various actuators that are being driven. Each ECU is equipped with an SRAM that is constantly supplied with power from the auxiliary battery 20 as necessary, an EEPROM that is a readable / writable nonvolatile memory, or the like as a backup memory.”), 
and cut off supply of electric power from the high-voltage electric power source to the drive unit (¶0039, “ The shutdown process refers to a process for stopping various actuators that are being driven. Each ECU is equipped with an SRAM that is constantly supplied with power from the auxiliary battery 20 as necessary, an EEPROM that is a readable / writable nonvolatile memory, or the like as a backup memory.”).
YMEYAMA does not explicitly disclose but, Isogai teaches an autonomous driving platform (FIG. 2, “Drive support ECU”) that includes a third controller configured to perform autonomous driving control of the vehicle (FIG. 2, ¶0025, “The drive support ECU 1, which operates as a control center, and includes a plurality of drive support applications for performing ACC (adaptive cruise control), PCS (pre-crash safety) control, BA (brake assist) control, etc”), and a vehicle control interface (FIG. 1, “ECU 3”) that connects the vehicle platform and the autonomous driving platform to each other (FIG. 1, ECU 3 is an interface connects Drive support ECU with brake ECU, Engine ECU..”) and is configured to acquire a first control instruction including a plurality of commands with respect to the vehicle platform from the third controller (¶0034, “The acceleration/deceleration ECU 3, which operates as a acceleration/deceleration controller, includes an application for performing VLC (vehicle longitudinal control). As shown in FIG. 2, the acceleration/deceleration ECU 3 receives a requested acceleration (a target acceleration), an acceleration change rate (Max Jerk, Min Jerk), and an execution request flag from the drive support ECU 1,”), convert the first control instruction into a second control instruction with respect to the first controller or the second controller, and transmit the second control instruction to the first controller or the second controller (¶0035, “the acceleration/deceleration ECU 3 receives the control states of the brake and engine, vehicle speed, and yaw rate from the engine ECU 5 and the brake ECU 7, transmits the target torque to the engine ECU 5, and transmits the target torque and the brake request to the brake ECU 7.”), the vehicle system comprising a controlling device configured to cause the second controller and the vehicle control interface to enter an operating state (¶0036, “the engine ECU 5 outputs, in response to the target torque, the throttle opening degree command value in accordance with which the electronic throttle 23 is driven, and the brake ECU 7 outputs, in response to the target torque and the brake request, the W/C pressure command value in accordance with which the brake actuator 31 is driven, the functions of the acceleration/deceleration ECU 3 may be included in the engine ECU 5, brake ECU 7, or drive support ECU 1.”). 
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the control device disclosed by UMEYAMA with the autonomous driving platform as taught by Isogai in order to reliably update a control program without incurring a significant decrease in the amount of power of the auxiliary battery while ensuring sufficient time for the update process of the control program. 
Regarding claim 2, UMEYAMA discloses wherein the controlling device switches between a sleep mode in which the first controller, the second controller, and the vehicle control interface enter a stopped state and supply of electric power from the high-voltage electric power source to the drive unit is cut off (¶0039, “ The shutdown process refers to a process for stopping various actuators that are being driven, a process for saving control data in a memory, and the like when the ignition switch IGSW is turned off. The process for saving engine control data including various learning data such as air-fuel ratio to a nonvolatile memory”) and a wake mode in which the second controller and the vehicle control interface enter an operating state and supply of electric power from the high-voltage electric power source to the drive unit is cut off (¶0036, “ In the state where the power supply position is “Ready-ON”, the PIHV-ECU 10 closes the system main relay SMR, and controls the MG-ECU 12 and, if necessary, the ENG-ECU 11 based on the driver's accelerator operation etc. Run control.”).  
Regarding claim 3, UMEYAMA discloses wherein the controlling device makes a switch from the sleep mode to the wake mode in a case where a request for the switch from the sleep mode to the wake mode is input to the vehicle control interface from the third controller (¶0034, “When the brake pedal operation signal is input to the PIHV-ECU 10 and the power switch IGSW is operated once in a state where the power position is “IG-ON”, the PIHV-ECU 10 transitions the power position to “HV activation”. Further, the power supply relay RY1 is turned on; ¶0035, “The PIHV-ECU 10 performs a system check in a state where the power supply position is “HV start-up”, and when the driving condition is satisfied, the PIHV-ECU 10 is configured to shift to “Ready-ON” of the power supply position in which the vehicle can be driven; ¶0036, “In the state where the power supply position is “Ready-ON”, the PIHV-ECU 10 closes the system main relay SMR, and controls the MG-ECU 12 and, if necessary, the ENG-ECU 11 based on the driver's accelerator operation etc. Run control.”).  
Regarding claim 5, UMEYAMA discloses wherein the controlling device makes a switch from the wake mode to the sleep mode in a case where a request for the switch from the wake mode to the sleep mode is input to the vehicle control interface from the third controller (¶0037, “When the brake pedal operation signal is input and the power supply SW is operated once in the state where the power supply position is “OFF”, the PIHV-ECU 10 changes the power supply position to “HV activation” and the power supply relays RY1, RY2 , RY3 is turned on, and when the system check is completed and the traveling condition is satisfied, the power supply position is changed to “Ready-ON”.”).  
Regarding claim 6, UMEYAMA discloses wherein the controlling device switches between a wake mode in which the second controller and the vehicle control interface enter an operating state and supply of electric power from the high-voltage electric power source to the drive unit is cut off and a driving mode in which the first controller, the second controller, and the vehicle control interface enter an operating state and electric power is supplied from the high-voltage electric power source to the drive unit (¶0036, “ In the state where the power supply position is “Ready-ON”, the PIHV-ECU 10 closes the system main relay SMR, and controls the MG-ECU 12 and, if necessary, the ENG-ECU 11 based on the driver's accelerator operation etc. Run control.”).    
Regarding claim 7, UMEYAMA discloses wherein the controlling device makes a switch from the wake mode to the driving mode in a case where a request for the switch from the wake mode to the driving mode is input to the vehicle control interface from the third controller (¶0032, “ When the power switch IGSW is not operated and the system is stopped, the power position is set to “OFF”. At this time, the power supply relays RY1, RY2, and RY3 are turned off.”).    
Regarding claim 8,  UMEYAMA discloses the vehicle platform is provided with a user interface that a user operates when the user makes a request for a switch from the wake mode to the driving mode, and the controlling device makes the switch from the wake mode to the driving mode in a case where there is an inputting operation performed on the user interface in the wake mode (¶0032, “ When the power switch IGSW is not operated and the system is stopped, the power position is set to “OFF”. At this time, the power supply relays RY1, RY2, and RY3 are turned off.”).  
Regarding claim 9, UMEYAMA discloses wherein the controlling device makes a switch from the driving mode to the wake mode in a case where a request for the switch from the driving mode to the wake mode is input to the vehicle control interface from the third controller (¶0035, “The PIHV-ECU 10 performs a system check in a state where the power supply position is “HV start-up”, and when the driving condition is satisfied, the PIHV-ECU 10 is configured to shift to “Ready-ON” of the power supply position in which the vehicle can be driven.”).  
Regarding claim 10, UMEYAMA discloses the vehicle platform is provided with a user interface that a user operates when the user makes a request for a switch from the driving mode to the wake mode, and the controlling device makes the switch from the driving mode to the wake mode in a case where there is an inputting operation performed on the user interface in the driving mode (¶0034, “When the brake pedal operation signal is input to the PIHV-ECU 10 and the power switch IGSW is operated once in a state where the power position is “IG-ON”, the PIHV-ECU 10 transitions the power position to “HV activation”. Further, the power supply relay RY1 is turned on.”, ¶0035, “The PIHV-ECU 10 performs a system check in a state where the power supply position is “HV start-up”, and when the driving condition is satisfied, the PIHV-ECU 10 is configured to shift to “Ready-ON” of the power supply position in which the vehicle can be driven”).  
Regarding claim 11, Isogai teaches the first control instruction is data that is not interpretable by the first controller and the second controller that the vehicle includes, and the second control instruction is data that is interpretable by the first controller and the second controller (FIG. 1, the request acceleration , rate of change of acceleration (max Jerk, Min Jerk) and the execution command flag, and target torque and brake command construed as data that cannot be interpreted by the first and second controller. Furthermore, FIG. 1 shows target torque is an input to engine ECE 5 and target acceleration Max/Min Jerk is an input to ECU 3). 
Claim 12, claim 12 is rejected using the same art and rationale used to reject claim 1. 
Regarding claim 13, claim 13 is rejected using the same art and rationale used to reject claims 6 and 7. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over YMEYAMA (JP2011-000894A) in view of Isogai (2008/0288150) and further in view of KONO (JP2004161263A ).

Regarding claim 4, YMEYAMA does not explicitly disclose, but KONDO teaches wherein: the vehicle platform is provided with a locking and unlocking device that locks or unlocks a door; and the controlling device makes a switch from the sleep mode to the wake mode in a case where a request for an unlocking operation with respect to the locking and unlocking device is made by a user (¶0017, “In the power supply control device according to the present invention, the auxiliary battery means starts supplying power from the auxiliary battery to the computer in response to the detection of the unlocking means that the door is unlocked. ”, ¶0028, “..user performs an unlocking operation of the door”).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the control device disclosed by UMEYAMA with the locking and unlocking mechanism as taught by KONDO  in order add convenience to the user by providing an in-vehicle system including a power supply control device that does not have to wait for the initial activation of the in-vehicle device 1000 when a user gets into the automobile.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsurumi (2020/0334926) discloses n anomaly detection electronic control unit connected to an in-vehicle network includes: a communicator that receives a first communication message indicating speed information of a vehicle including the in-vehicle network and a second communication message indicating peripheral information of the vehicle; a processor; and a memory including at least one set of instructions that, when executed by the processor causes the processor to perform operations including: (A) determining a first traveling state of the vehicle based on the speed information and a second traveling state of the vehicle based on the peripheral information; (B) determining, by comparing the first traveling state with the second traveling state, that the first communication message is anomalous when the first traveling state is different from the second traveling state; and (C) executing processing to handle an anomaly when the first communication message is determined to be anomalous (abstract).
Takeda (2019/0031202) discloses a vehicle control system includes: a first device that generates trajectory data indicating a future trajectory of a host vehicle and outputs the generated trajectory data; a second device that controls at least one of acceleration/deceleration and steering of the host vehicle on the basis of the trajectory data generated by the first device; and a third device that receives the trajectory data generated by the first device and writes the received trajectory data in a storage unit thereof, the third device being a device separate from at least the first device, wherein when an abnormality occurs in the trajectory data output by the first device, the second device controls at least one of acceleration/deceleration and steering of the host vehicle on the basis of the trajectory data which has been received by the third device and written in the storage unit before the abnormality occurred (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667